Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

CYNTHIA A. JOHNSON,                            )
                                               )        Supreme Court No. S-16234
                      Appellant,               )
                                               )        Superior Court No. 3PA-12-02502 CI
              v.	                              )
                                               )        OPINION
ROBERT N. JOHNSON,                             )
                                               )        No. 7169 – May 19, 2017
                      Appellee.	               )

                                               )


              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Palmer, Vanessa White, Judge.

              Appearances: Cynthia A. Johnson, pro se, Chugiak,
              Appellant. Notice of nonparticipation filed by Kenneth J.
              Goldman, Kenneth J. Goldman, P.C., Palmer, for Appellee.

              Before: Stowers, Chief Justice, Winfree, Maassen, Bolger,
              and Carney, Justices.

              MAASSEN, Justice.

I.    INTRODUCTION
              As the superior court announced its ruling at the close of a divorce trial, the
wife physically assaulted the husband’s attorney. The incident led to criminal charges
against the wife, and the judge who presided over the divorce case testified at the
criminal trial about what she had witnessed of the assault.
              The property distribution in the divorce allocated the marital home to the
wife on condition that she refinance it in her name. She was ultimately unable to do so,
and the husband exercised an option to refinance it himself and take possession of it.
The wife then filed several motions asking the court to reopen the case, order that certain
items of personal property be delivered to her, and redistribute the marital estate because
of the change in the home’s ownership. She also filed a motion for change of venue,
which she now characterizes as a motion to recuse the judge. The court denied all her
motions.
              The wife appeals. She argues that the superior court erred when it denied
her motions to redistribute the marital estate and that the judge should have recused
herself after witnessing the assault in the courtroom and testifying about it at the wife’s
criminal trial. But because the superior court did not abuse its discretion in any of its
challenged rulings, we affirm.
II.    FACTS AND PROCEEDINGS
              Robert Johnson and Cynthia Johnson married in 1998, and Robert filed for
divorce in December 2012. Superior Court Judge Vanessa White presided over the
divorce trial in March 2014. At the close of trial, while the judge was placing her oral
decision on the record, there was an altercation in the courtroom. The details of the
incident are not clear from our record, but Cynthia admits that she struck Robert’s
attorney. The State of Alaska brought criminal charges against her. In October 2014
Judge White was called by the defense to testify at Cynthia’s criminal trial as a fact
witness.
              In the meantime, in April 2014, Judge White issued written findings of fact
and conclusions of law memorializing her decision of the divorce case. The findings and
conclusions addressed in detail the disposition of the marital home and how the property
allocation would be equalized under different scenarios. The home was awarded to
Cynthia on condition that she refinance it in only her name by December 31, 2014. If

                                            -2-                                      7169

she met the deadline and retained the home, she would make an equalization payment
to Robert of $18,983, while Robert would receive the full value of his “SBS rollover”
account. On the other hand, if Cynthia failed to meet the deadline, Robert would have
until June 30, 2015, to refinance the home in only his name and take possession. In that
event, Cynthia would receive 56% of Robert’s “SBS rollover” account “to achieve a
50/50 division of property.” If neither party could refinance the home, it would be sold.
              In late 2014, on Cynthia’s motion, the court extended her refinancing
deadline to March 31, 2015. On March 10 Cynthia filed another motion to extend the
deadline, which the court denied. Cynthia did not refinance by March 31, and in April
the court directed that Robert receive a clerk’s deed to the marital home.
              Both parties had been represented by counsel up to this point, but Cynthia’s
attorney withdrew in May 2015. Beginning in September 2015 and continuing through
February 2016, Cynthia, now representing herself, filed a series of motions asking the
court to reopen the case for the purpose of redistributing the marital estate now that
Robert had the marital home.
              The court denied Cynthia’s motions and warned that if she filed “similar
motions . . . in the future,” the court would entertain a motion from Robert for attorney’s
fees. Cynthia then filed a “Motion for Change of Venue,” in which she argued that
Judge White and “the court system . . . in Palmer” could not “give [her] a fair trial.” The
court denied this motion in a brief handwritten order that read: “This matter is closed.
There is no need for further proceedings. Even if further proceedings were warranted,
Palmer is the proper venue.”
              Cynthia appeals. She argues that (1) the superior court erred when it denied
her motions to reopen the case and redistribute the marital property and (2) Judge White


                                            -3-                                      7169

should have recused herself after witnessing the assault in the courtroom and testifying
about it at Cynthia’s criminal trial. Robert is not participating in this appeal.
III.   STANDARD OF REVIEW
              Cynthia seeks both to enforce and to modify the divorce decree. “We
review questions regarding a trial court’s response to a motion to enforce a [divorce
decree] under the abuse of discretion standard.”1 We also review for abuse of discretion
decisions on motions for relief from final judgments,2 motions for change of venue,3 and
motions to recuse the trial judge.4 We will find an abuse of discretion only if the trial
court’s decision was “manifestly unreasonable.”5




       1
             Ford v. Ford, 68 P.3d 1258, 1263 (Alaska 2003) (citing Dickerson v.
Williams, 956 P.2d 458, 462 (Alaska 1998)); see Beal v. Beal, 88 P.3d 104, 111 (Alaska
2004) (“We review superior court orders that merely enforce a property division or
divorce decree for abuse of discretion.” (citing Horchover v. Field, 964 P.2d 1278, 1281
(Alaska 1998))).
       2
           Hopper v. Hopper, 171 P.3d 124, 128 (Alaska 2007) (citing McGee v.
McGee, 974 P.2d 983, 987 (Alaska 1999)).
       3
             Sever v. Alaska Pulp Corp., 931 P.2d 354, 360 n.7 (Alaska 1996) (citing
Oxereok v. State, 611 P.2d 913, 919 (Alaska 1980)).
       4
              Hanson v. Hanson, 36 P.3d 1181, 1183 (Alaska 2001) (citing Capital Info.
Grp. v. Office of the Governor, 923 P.2d 29, 41 (Alaska 1996)).
       5
           In re Jacob S., 384 P.3d 758, 763 (Alaska 2016) (quoting Ranes & Shine,
LLC v. MacDonald Miller Alaska, Inc., 355 P.3d 503, 508 (Alaska 2015)).

                                            -4-                                     7169

IV.	   DISCUSSION
       A.	    The Superior Court Did Not Abuse Its Discretion In Denying
              Cynthia’s Motions To Reopen The Case And Modify The Property
              Distribution.
              When Cynthia asked the court to reopen the case, she did not specify under
which statute or rule she sought relief. She did, however, make two distinct requests.
First, she sought recovery of some personal property “previously awarded” to her but
which she alleged was still in Robert’s possession. This request implicates the court’s
equitable power to enforce its own judgments; we have held that a court has not only the
right but the “duty to make its decrees effective and to prevent evasions thereof.”6
Second, Cynthia asked the court to reconsider its property division in light of the fact that
Robert ultimately received the marital home. The mechanism for modifying a final
judgment is found in Alaska Civil Rule 60(b), which provides that “[o]n motion and
upon such terms as are just, the court may relieve a party . . . from a final judgment.”
              Analyzing Cynthia’s motions in part as motions to enforce the judgment
(for return of her personal property) and in part as motions for relief from judgment
under Rule 60(b) (for a redistribution of the marital estate), we conclude that the superior
court did not abuse its discretion in denying them.
              1.	    Cynthia did not show that she was entitled to an order enforcing
                     the judgment.
              At the time Cynthia filed her first motion to reopen the case and modify the
property distribution in September 2015, the superior court had already addressed — and
resolved — Cynthia’s claims that Robert was violating the divorce decree by refusing


       6
            Johnson v. Johnson, 544 P.2d 65, 72 (Alaska 1975) (quoting Goodsell v.
Goodsell, 228 P.2d 155, 157 (Wash. 1951)).

                                            -5-	                                       7169
to deliver her personal property. After Robert took possession of the marital home, his
attorney asked Cynthia to remove her personal property by June 15, 2015. Cynthia filed
a motion explaining that she was incarcerated and asking the court to allow her 60 days
after her projected release date in August to remove her things. Robert opposed the
motion, saying he “object[ed] to storing [Cynthia’s] property any longer.” He attested
by affidavit that Cynthia’s relatives and friends were able to pick up her property and in
fact had already retrieved some of it. He asked the court to require Cynthia to “arrange
for [the rest of] her property to be picked up.”
             In July the superior court granted Cynthia’s motion in part, giving her until
August 20 “to remove her personal items” from the marital home. But because Cynthia
could not personally retrieve her property without violating a protective order from a
different case, the court required that she “have a third party . . . coordinate with
[Robert]” and decide on “a mutually agreeable time” for retrieval. If Cynthia “fail[ed]
to make arrangements to remove the property” before August 20, Robert could “dispose
of the items.”
             Almost a month after the August 20 deadline had passed, Cynthia filed her
first motion to reopen the case and modify the property distribution. Her motion read in
part: “I did not receive the home in the divorce and I feel I should get other marital
assets and the rest of my personal property.” Attached to the motion was a six-page list
of the items Cynthia contended should now be awarded to her or else were already hers
but still in Robert’s possession. The superior court denied this motion, and Cynthia
quickly filed another, stating, “I am still trying to rectify getting my personal . . .
propert[y] back” and again attaching the list of personal property she claimed either
should or did belong to her. Before that motion was decided Cynthia filed a third,
asserting that Robert was planning to sell the house, arguing that she should have a right

                                           -6-                                      7169

to repurchase it, and again asking the court to review her list of personal property and
“consider that these items be returned to [her].” The court denied Cynthia’s request to
reopen the case, adding that it would “not award attorney fees [to Robert] at this time but
would entertain such a motion if similar motions are filed in the future.”
              Viewing Cynthia’s request for return of her property as a motion to enforce
the judgment, we conclude that the superior court did not abuse its discretion by denying
it. The court had addressed the subject conclusively in its July order, directing that
Robert was allowed to “dispose of” anything Cynthia failed to pick up by August 20.
Cynthia did not file a timely motion for reconsideration of that order or seek appellate
review of it.7 And her later motions did not demonstrate that Robert was in violation of
the divorce decree, as effectuated by the July order; they simply indicated Cynthia’s
continuing dissatisfaction with the court’s resolution of the personal-property issue.
Having decided the issue in its July order, the superior court was not required to reopen
the case to consider it again.
              2.	     Cynthia did not show that she was entitled to relief under
                      Alaska Civil Rule 60(b).
              To the extent Cynthia’s motions to reopen the case asked the court to
redistribute the marital estate, they may be characterized as motions for relief from the
divorce decree — the final judgment in the case. Rule 60(b) lists six bases on which a
final judgment may be set aside: “(1) mistake, inadvertence, surprise or excusable
neglect; (2) newly discovered evidence . . . ; (3) fraud, . . . misrepresentation, or other
misconduct of an adverse party; (4) the judgment is void; (5) the judgment has been
satisfied, released, or discharged . . . ; or (6) any other reason justifying relief . . . .”


       7
              See Alaska R. Civ. P. 77(k); Alaska R. App. P. 204.

                                              -7-                                         7169
              Cynthia’s requests to revisit the property distribution were not timely under
subparts (1), (2), and (3), which require a party seeking relief to file within one year of
the judgment.8 We have held that trial “courts do not have the power to enlarge the
one-year time limit for motions brought under Civil Rule 60(b)(1)-(3).”9 Cynthia filed
her first motion to modify the property distribution roughly a year and five months after
the court signed the written divorce decree.
              The remaining bases for Rule 60(b) relief are subparts (4), (5), and (6).
Cynthia does not argue that the judgment is void or that it has been satisfied, released,
or discharged.10 That leaves only Rule 60(b)(6), a “catch-all” provision offering relief
for “any other reason.”11 Subpart (6) “is reserved for extraordinary circumstances not
covered by the preceding clauses.”12 We have held that a property division may be set
aside under Rule 60(b)(6) upon consideration of four factors: “(1) the fundamental,
underlying assumption of the [division] ha[s] been destroyed; (2) the parties’ property


       8
              Alaska R. Civ. P. 60(b) (“The motion shall be made within a reasonable
time, and for reasons (1), (2) and (3) not more than one year after the date of notice of
the judgment or orders as defined in Civil Rule 58.1(c).”).
       9
              O’Link v. O’Link, 632 P.2d 225, 229 (Alaska 1981) (citing Alaska R. Civ.
P. 6(b); Fed. R. Civ. P. 6(b); Ackermann v. United States, 340 U.S. 193, 197 (1950);
Keys v. Dunbar, 405 F.2d 955, 957 (9th Cir. 1969); 11 CHARLES ALAN WRIGHT &
ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2866 (1973)).
       10
              See Alaska R. Civ. P. 60(b)(4) – (5).
       11
              O’Link, 632 P.2d at 229 (quoting Alaska R. Civ. P. 60(b)(6)).
       12
             Id. (citing Ackermann, 340 U.S. at 202; Goland v. Cent. Intelligence
Agency, 607 F.2d 339, 373 (D.C. Cir. 1978); Livingston v. Livingston, 572 P.2d 79,
85-86 (Alaska 1977); Isemoto Contracting Co. v. Andrade, 616 P.2d 1022, 1025 (Haw.
App. 1980)).

                                            -8-                                      7169

division was poorly thought out; (3) the property division was reached without the
benefit of counsel; and (4) the [property in dispute] was the parties’ principal asset.”13
             The allegations made in Cynthia’s motions did not satisfy the requirements
for Rule 60(b)(6) relief. First, although Cynthia strongly implies that a “fundamental,
underlying assumption” of the divorce decree was “destroyed” by Robert’s ultimate
possession of the house, the divorce decree, as related above, specifically contemplated
that possibility and accounted for it by adjustments in the allocation of other marital
property. Second, Cynthia does not argue that the “property division was poorly thought
out”; indeed, the court’s consideration of the contingencies and its allocation of many
items of personal property on an incorporated spreadsheet demonstrate a high degree of
involvement and deliberation by both the parties and the court. Third, both parties were
represented by counsel at trial and for over a year afterward, until Cynthia’s attorney
withdrew in May 2015. And finally, while the marital home may have been “the parties’
principal asset,” the court’s decision provided for a “50/50 division of property” in all
foreseeable circumstances, regardless of what happened to the home.
             We conclude that Cynthia’s various motions to reopen the case did not
demonstrate that she was entitled to Rule 60(b)(6) relief from the original property
division. The superior court did not abuse its discretion when it denied the motions.
      B.	    The Superior Court Did Not Abuse Its Discretion When It Denied
             Cynthia’s Motion For Recusal.
             On February 9, 2016, the superior court distributed its order denying
Cynthia’s motions to reopen the case. The next day Cynthia filed a “motion for change
of venue,” which on appeal she characterizes as a motion to recuse the judge; she

      13
              Hopper v. Hopper, 171 P.3d 124, 130 (Alaska 2007) (last two alterations
in original) (quoting Lacher v. Lacher, 993 P.2d 413, 419 (Alaska 1999)).

                                           -9-	                                     7169
contends that the motion was “obviously mislabeled because she was seeking to remove
Judge White.” Her motion alleged that Judge White was “very prejudice[d] . . . because
of the incident that happened in her courtroom . . . when [Cynthia] hit [Robert’s
attorney],” but also that “the court system here in Palmer” was unable to give her a “fair
trial” because all the other judges knew about the incident as well. Judge White denied
the motion, noting that “[t]his matter is closed.        There is no need for further
proceedings,” and “[e]ven if further proceedings were warranted, Palmer is the proper
venue.”
             We agree that the motion could be read as a motion for recusal and
therefore analyze it as Cynthia asks. We conclude, however, that Cynthia failed to show
that Judge White exhibited an improper bias.14
             Alaska Statute 22.20.020(a) requires a judge to disqualify herself when her
“impartiality might reasonably be questioned.”15 In addition, Canon 3(E) of the
Alaska Code of Judicial Conduct requires disqualification if the “judge has a personal
bias or prejudice concerning a party or a party’s lawyer.”16 But we have held that “a


      14
               We also note that the case was indeed over when the recusal motion was
filed, as the superior court observed in the order denying it; the divorce decree had been
entered nearly two years before and there were no substantive post-judgment motions
still pending. We assume that Cynthia intended to file additional motions to reopen the
case if she could first be assured that a different judge would hear them. Without
approving this tactic, we consider the recusal motion on its merits because of Cynthia’s
unrepresented status and presumed lack of familiarity with the judicial process.
      15
             Hanson v. Hanson, 36 P.3d 1181, 1184 (Alaska 2001) (citing Amidon v.
State, 604 P.2d 575, 578 (Alaska 1979); Perotti v. State, 806 P.2d 325, 327 (Alaska
App.1991)).
      16
             Id. (quoting Alaska Code Jud. Conduct Canon 3(E)(1)(a))

                                          -10-                                      7169

judge is not disqualified from presiding over a case merely because the judge has
previously made adverse findings regarding a party.”17              And a party seeking
disqualification “must show that the judge’s actions ‘were the result of personal bias
developed from a nonjudicial source.’ ”18
              Cynthia argues that Judge White should have recused herself “after she
became a material witness against Cynthia in a related criminal proceeding.”19 But we
do not presume an improper bias when a judge witnesses events that take place during
court proceedings, even if those events prompt the judge to form a negative opinion of
a party.20 “[A] judge is not disqualified if the judge’s ‘knowledge and the opinion it
produced were properly and necessarily acquired in the course of the proceedings, and
are indeed sometimes (as in a bench trial) necessary to completion of the judge’s
task.’ ”21
              Cynthia does not point to any aspect of Judge White’s factual testimony at
the criminal trial that would support a claim of bias, let alone bias developed from an
extrajudicial source. She claims, however, that a bias based on what Judge White saw


       17
            Id. (citing Lacher, 993 P.2d at 421; Pride v. Harris, 882 P.2d 381, 385
(Alaska 1994)).
       18
              Id. (quoting Nelson v. Jones, 781 P.2d 964, 972 (Alaska 1989)).
       19
              We note that Judge White was actually called as a defense witness.
Furthermore, to the extent Cynthia’s reference to Judge White as a “material witness”
indicates an intent to rely on AS 22.20.020(a)(3), that reliance is misplaced. Under that
provision a judge “may not act in a matter in which . . . [the judge] is a material witness”;
but Judge White did not act as a judge in the case in which she was a witness.
       20
              See, e.g., Hanson, 36 P.3d at 1184.
       21
              Id. (quoting Liteky v. United States, 510 U.S. 540, 551 (1994)).

                                            -11-                                       7169

in her courtroom is evident in the judge’s later decisions, specifically that the “judge
frustrated Cynthia’s efforts to refinance the home.” But a judge’s decision on the merits
of any particular motion or claim can only rarely indicate personal bias,22 and we have
affirmed the specific decisions that Cynthia challenged on this appeal.
                 Because Cynthia does not support her claim that the judge had an improper
bias against her, we conclude that it was not an abuse of discretion to deny the motion
for recusal.23
V.     CONCLUSION
                 The decisions of the superior court are AFFIRMED.




       22
               See Liteky, 510 U.S. at 551 (suggesting that in rare cases, a judicial opinion
might be “so extreme as to display clear inability to render fair judgment,” even though
it “springs from the facts adduced or the events occurring at trial” (citing Davis v. Bd. of
Sch. Comm’rs of Mobile Cty., 517 F.2d 1044, 1051 (5th Cir. 1975))).
       23
               Cynthia also argues that the superior court did not adequately inform her,
a self-represented party, of the proper procedures for what she was obviously trying to
accomplish by her post-judgment motions. We have held that a trial court must hold pro
se litigants to a “ less stringent standard[]” and assist pro se litigants who file defective
pleadings if their purpose can be ascertained. Breck v. Ulmer, 745 P.2d 66, 75 (Alaska
1987). But we have read Cynthia’s pleadings generously, in light of what she contends
on appeal she was trying to accomplish, and still conclude that she was not entitled to
relief.
               Finally, we note that the superior court did not refer its denial of the recusal
motion to another judge for review, as AS 22.20.020(c) requires. Cynthia does not
address this issue on appeal. And given the anomalous procedural posture of the recusal
motion in this case — “mislabeled” as a motion for change of venue, and filed when no
other matters were still pending — we decline to consider it further.

                                             -12-                                        7169